Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered July 13, 1998, which granted plaintiff’s motion for partial summary judgment for maintenance arrears, unanimously affirmed, without costs.
Plaintiff made a prima facie showing that she was entitled to contingent alimony, and therefore arrears. Defendant’s submis*444sion of an affirmation from his attorney in opposition to the motion was insufficient to defeat summary judgment (Zuckerman v City of New York, 49 NY2d 557, 562-563). Concur — Sullivan, J. P., Lerner, Andrias and Saxe, JJ.